Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-18 directed to non-elected method claims without traverse.  Accordingly, claims 15-18 have been cancelled.

				Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 15-18.

Allowable Subject Matter
Claims 1-14, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7:  The primary reason for the allowance of the claims is the inclusion of the limitation “a second body region formed to enclose the drift region; a first non-silicide layer located between the drain region and the first gate electrode, wherein the first non-silicide layer is insulative and extends over a top surface of the first gate electrode; and a first field plate contact plug in contact with the first non-silicide layer”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 8-14:  The primary reason for the allowance of the claims is the inclusion of the limitation “a ring-type body region formed to enclose the drift region, wherein a first end of the ring-type body region extends outside the drift region; a first non-silicide layer located on the drift region and overlapping with the first gate electrode, the first non-silicide layer beinq insulative; and a first field plate contact plug located in contact with the first non-silicide layer”, in all of the claims in combination with the remaining features of independent claim 8.
Claims 19-22:  The primary reason for the allowance of the claims is the inclusion of the limitation “a first body region and a second body region formed to enclose the drift region; a first non-silicide layer located between the drain region and the first gate electrode, the first non-silicide layer beinc insulative; and a first field plate contact plug in contact with the first non-silicide layer”, in all of the claims in combination with the remaining features of independent claim 19.
Lee et al. (US 2019/0386117) teach a deep well region (Fig. 10, element 150) located on a substrate (Fig. 10, element 110); a drift region (Fig. 10, elements 170a/b) located in the deep well region, wherein there is a P-N junction located between the drift region and the deep well region (Fig. 10); a first body region (Fig. 10, element 250) formed to enclose the drift region, wherein each of the first body region and the second body region has a depth deeper than a depth of the drift region (Fig. 10); a first gate electrode (Fig. 10, element 320a) that overlaps with the first body region and the drift region; a second gate electrode (Fig. 10, element 320b) that overlaps with the second 
However, Lee et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 8, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813